Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-42 have been examined.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically:

Claims 1, 2, and 25
	Independent Claims 1 and 25 (as well as dependent claim 2) expressly contain the following term: decision science.

	Considering the factors from In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988):

(A) The breadth of the claims:
	Note that the term “decision science”, as defined in the Specification, expressly has no limitation in scope. Specifically, Applicant’s Specification, paragraph [0049] recites in part:

Data science or decision science may refer to math and science applied to data including but not limited to algorithms, machine learning, artificial science, neutral networks, and any other math and science applied to data. The results from data or decision science include, but are not limited to, business and technical trends, recommendations, actions, and other trends. Data or decision science includes but is not limited to individual and combinations of algorithms ("algos"), machine learning (ML), and artificial intelligence (AI), to name a few.

	Since the breadth of the limitation is not limited to anything, the breadth of the term reaches the ends of knowledge and science, both known and unknown. Consequently, the Wands factor of “breadth of the 

(B) The nature of the invention:
	The nature of the term is such that the use of a finite number of limited examples to describe a term of infinite scope hardly enables one of ordinary skill in the art to fully grasp the meaning of the term, since the breadth of the term reaches the known and unknown ends of knowledge and science. Consequently, the Wands factor of “The nature of the invention” weighs heavily in the direction of rejecting the claim for being non-enabling.

(C) The state of the prior art:
	The state of the prior art is finite. The nature of the term is such that the use of a finite number of limited examples to describe a term of infinite scope hardly enables one of ordinary skill in the art to fully grasp the meaning of the term, since, the breadth of the term reaches the ends of knowledge and science, both known and unknown. Consequently, the Wands factor of “The state of the prior art” weighs heavily in the direction of rejecting the claim for being non-enabling.

(D) The level of one of ordinary skill:
	Since, the breadth of the term reaches the ends of knowledge and science, both known and unknown, no human level of skill in the art is sufficient. The term could pertain to financial equations, fluid flow modeling, weather prediction, orbital mechanics, quantum mechanics, relativistic calculations, blockchain calculations, modeling of the human brain, modeling of the entire physical universe, modeling of multitudes of fantasy gaming universes, and far, far more. The scope reaches out to the ends of knowledge and computational ability. The ability to grasp the full scope of the claim term is far beyond one of ordinary skill in the art. Consequently, the Wands factor of “The level of one of ordinary skill” weighs heavily in the direction of rejecting the claim for being non-enabling.

(E) The level of predictability in the art:
	The state of the prior art is finite. Therefore, the predictability of the finite and known areas of the art are insufficient to enable one of ordinary skill in the art to address the predictability issues of a field of infinite scope. The breadth of the term reaches the ends of knowledge and science, both known and unknown. Consequently, the Wands factor of “level of 

(F) The amount of direction provided by the inventor:
	Since, the breadth of the term reaches the ends of knowledge and science, both known and unknown, no human level of skill in the art is sufficient. The term could pertain to financial equations, fluid flow modeling, weather prediction, orbital mechanics, quantum mechanics, relativistic calculations, blockchain calculations, modeling of the human brain, modeling of the entire physical universe, modeling of multitudes of fantasy gaming universes, and far, far more. The scope reaches out to the ends of knowledge and computational ability. Applicant’s Specification has not provided the infinite pages required to provide proper direction to practice the invention in all the domains covered by the claim term. Consequently, the Wands factor of “the amount of direction provided by the inventor” weighs heavily in the direction of rejecting the claim for being non-enabling.

(G) The existence of working examples:
	The nature of the term is such that the use of a finite number of limited examples to describe a term of infinite scope hardly enables one of Wands factor of “the existence of working examples” weighs heavily in the direction of rejecting the claim for being non-enabling.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	Since, the breadth of the term reaches the ends of knowledge and science, both known and unknown, no human level of skill in the art is sufficient. The term could pertain to financial equations, fluid flow modeling, weather prediction, orbital mechanics, quantum mechanics, relativistic calculations, blockchain calculations, modeling of the human brain, modeling of the entire physical universe, modeling of multitudes of fantasy gaming universes, and far, far more. The scope reaches out to the ends of knowledge and computational ability. Therefore, the quantity of experimentation to make or use the invention in many fields is undue. Consequently, the Wands factor of “the quantity of experimentation needed to make or use the invention based on the content of the disclosure” weighs heavily in the direction of rejecting the claim for being non-enabling.

Claims 3-24 and 26-42
	Note that the term “decision science” is incorporated by reference into these dependent claims. Therefore, the 112(a) defect of the independent claims is incorporated by reference to the dependent claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3, 6, 9, 11-13, 16, and 19-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
	Specifically, these claims contain the claim term: “and/or”. The meaning of such a term in a patent claim (especially in a claim dependency chain that repeats the term through numerous dependent claims) is indefinite. Correction is required.



Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Buyukkoc et al. (Patent Number: 6,463,062 B1; Dated: 08 OCT 2002; Class: 370; Subclass: 395.1)

	McGill, Network Performance Management Using Application-Centric Key Performance Indicators, Doctoral Thesis, University of Central Florida, 2007, pp. 1-149











Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
06 APR 2021